Title: From George Washington to James Madison, 12 June 1784
From: Washington, George
To: Madison, James



Dear Sir,
Mount Vernon June 12th 1784

Can nothing be done in our Assembly for poor Paine? Must the merits, & Services of Common Sense continue to glide down the stream of time, unrewarded by this Country? His writings certainly have had a powerful effect on the public mind; ought they not then to meet an adequate return? He is poor! he is chagreened! and almost, if not altogether, in despair of relief.
New York it is true, not the least distressed, nor best able State in the Union, has done something for him. This kind of provision he prefers to an allowance from Congress—he has reasons for it, which to him are conclusive, and such I think, as would have weight with others. His views are moderate—a decent independency is, I believe, all he aims at. Should he not obtain this? If you think so, I am sure you will not only move the matter, but give it your support. For me, it only remains to feel for his Situation, and to assure you of the sincere esteem & regard with which I have the honor to be Dr Sir, Yr most obedt Hble Servt

Go: Washington

